PER CURIAM
Defendant seeks modification of the sentence imposed following his conviction for attempted rape in the first degree. He argues that the trial court erred by imposing conditions of parole as part of the sentence. Although a trial court may recommend particular conditions of parole, it lacks authority to order them. State v. George, 90 Or App 496, 752 P2d 1265 (1988); State v. Duff, 54 Or App 669, 635 P2d 679 (1981). The state concedes the error, and we agree.
Conviction affirmed; remanded for resentencing.